DETAILED ACTION

A request for continued examination was filed 11/9/2022. Claim 1 is amended. Claims 1, 2, 5-10 are pending with claims 6, 7, 9, and 10 withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “the all wheel drive clutch is arranged between the differential and the position where the electrical motor connects with the driveshaft”. The motor (30) in the elected invention (Fig. 5) does not directly connect to the driveshaft (10). Rather, the motor is indirectly connected to the driveshaft via intermediate components, including clutches 4, 60, and gearing 40. Because intermediate components are located between the motor and driveshaft, the claimed “position where the electrical motor connects with the driveshaft” is not understood, as no position appears to exist. 

Claim 5 is indefinite because it depends from cancelled claim 3. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pritchard (US 9,453,564).
Regarding claim 1, Pritchard teaches: a vehicle driveline system for a vehicle, said system comprising a driveshaft (54) with a pinion (including elements 22, 24, 26, 28) mounted thereon configured to provide driving torque to a differential (32, 30), and an electrical motor (including elements 21, 13) being connected to the driveshaft via a reduction gearing (15); and an all wheel drive clutch (19) being provided on the driveshaft, in that the reduction gearing is arranged between the position of the electric motor and the pinion, and that the all wheel drive clutch is arranged between the differential and the position where the electrical motor connects with the driveshaft to selectively disconnect the electric motor from the differential wherein the reduction gearing is a planetary gearing having a sun gear (70) being driven by the electrical motor (motor output gear 50 drives shaft 52 which drives the sun gear 70), a planet carrier (78) being connected to the driveshaft (through the clutch 19), and a locked ring gear (79). See Fig. 2. 
Regarding claim 2, Pritchard further teaches:  wherein said electrical motor is arranged coaxially on said driveshaft. See the axis of rotation of motor output gear 50 in Fig. 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard, as applied above, in further view of Futamura (US 8,473,139).

Regarding claim 5, Pritchard fails to teach: a coupling for selectively connecting the electrical motor to said reduction gearing. Futamura teaches a vehicle driveline system for a vehicle comprising a coupling (7) for selectively connecting the electrical motor to said reduction gearing. See Fig. 1 and column 5 lines 18-28. Selective connection of the motor to the gearing would be performed by the lock-up clutch 73 of the coupling 7. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Pritchard with a coupling between the motor and reduction gearing, as suggested by Futamura; the motivation being: to facilitate variable adjustment of rotation speed and amount of torque transmitted from the motor to the transmission.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard, as applied above, in further view of Mueller (US 8,888,638).

Regarding claim 8, Pritchard fails to teach a clutch comprising a shifting sleeve being provided on the driveshaft. Mueller teaches a vehicle driveline system with a clutch comprising a shifting sleeve (102) being provided on the driveshaft. See Fig. 2 and column 4, lines 29-31. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Pritchard with a clutch comprising a shifting sleeve, as suggested by Mueller; the motivation being: to selectively couple the motor to the sun gear. 

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618